DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities:  Claim 3 recites “the rectifier comprises an LC tank”; however, it appears that it should be “the resonator comprises an LC tank” to be consistent with the specification and the drawings.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by RUDSER et al. (US 2019/0076587).
With respect to claim 1, RUDSER discloses an electronic device for continuous and simultaneous powering and data transfer, the electronic device comprising:
a. an inductive power receiver comprising a resonator having a coil for receiving an externally induced magnetic field and correspondingly generating a resonating current (figure 2 discloses resonant circuit 140 and 145 for inductively receiving power from an external magnetic field);

c. a limiter electrically coupled to the rectifier for limiting the DC voltage to a
threshold voltage to produce a clipped signal thereof (voltage regulator 158 capped the voltage of the rectifier to a predefined voltage limit or threshold by voltage limiter, paragraph 0052); and
d. an antenna electrically coupled to the limiter and configured to emit a pulse-train
corresponding to the clipped signal (figure 3 discloses a wireless communication with RF telemetry circuit 154.  Note that as discussed by RUDSER in paragraph 0061 RF transmitter and receivers comprises antennas for transmitting pulse signals (paragraph 0045)).
With respect to claim 2, RUDSER discloses the electronic device of claim 1, wherein the resonating current resonates at the frequency of the externally induced magnetic field.  Figure 2, paragraph 0046 discloses controlling the resonant frequency to control the efficiency of the inductive power received.
With respect to claim 3, RUDSER discloses the electronic device of claim 1, wherein the rectifier comprises an LC tank (see LC tank of coil 140 and capacitor 145, figure 2) and the limiter comprises a diode pair (paragraph 0052 discloses providing a limiter with breakdown diodes), the LC tank and diode pair cooperating to generate the clipped signal (figure 1 and 3 discloses that the components of the implanted electronics cooperated to generate and transmit the capped/clipped signal).
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over RUDSER et al. (US 2019/0076587) in view of Hansen et al. (US 2020/0195055).
With respect to claim 4, RUDSER discloses the electronic device of claim 1; except for, wherein the antenna comprises a high-pass filter to filter the clipped signal.
Hansen discloses an implantable wireless power transfer system to transfer power and data, comprising an antenna/coil 502 with a high-pass filter 508, see figure 5.
It would have been obvious to a person having ordinary skill in the art to have modify RUDSER and include the high-pass filter of Hansen, for the purpose of removing lower frequencies and protecting the system from high voltages and allow the use of simple components, for example (paragraph 0086).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836